Citation Nr: 1753289	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-06 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent disabling prior to August 16, 2013 and in excess of 70 percent disabling thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 16, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1971, with service in Vietnam. He is a recipient of the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) denying an increased rating in excess of 50 percent disabling for the Veteran's PTSD. An interim February 2014 rating decision increased the PTSD rating to 70 percent disabling, effective August 16, 2013. In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

Although the Veteran applied for TDIU in February 2014, the RO never adjudicated the claim. Nonetheless, a TDIU rating is inherent in any claim for an increased rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Because the Veteran's record raises the issue, it is separately listed on the title page.

As discussed below, the Veteran's PTSD has been assigned a 100 percent schedular rating from August 16, 2013. Consequently, no additional benefit is available to the Veteran and his TDIU claim from that date is moot. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989). As a result, the issue is characterized on the title page as being for entitlement to TDIU prior to August 16, 2013.

In April 2017, the Veteran requested VA to expedite his claim due to severe financial hardship. Specifically, he stated that he was homeless due to his home being foreclosed and not being able to live with his family. The Board has granted the Veteran's request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to August 16, 2013, the Veteran experienced occupational and social impairment with deficiencies in most areas, but was not experiencing total occupational and social impairment.

2. From August 16, 2013, the evidence is in equipoise that the Veteran experienced total occupational and social impairment.

3. Prior to August 16, 2013, the Veteran's PTSD rendered him incapable of securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. A 70 percent, but no more, rating is warranted for the Veteran's PTSD prior to August 16, 2013; a 100 percent rating is warranted thereafter. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2017).

2. The criteria for TDIU are met; a TDIU rating prior to August 16, 2013 is warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

On his November 2010 notice of disagreement, the Veteran stated that he was never given a VA examination or an opportunity to provide evidence. Although a VA examination was conducted in October 2009, another was completed in August 2013. The VA examinations and opinions contain sufficient clinical findings and to constitute probative medical evidence adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Additionally, the Veteran was notified of evidence that was required pursuant to an October 2009 letter and given the additional opportunity to present evidence during his March 2017 Board hearing. Accordingly, the Board finds that VA has complied with its duties to notify and assist.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula). A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity. This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood). This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment. This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Prior to August 4, 2014, VA's Rating Schedule for mental disorders was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The DSM has been updated with a 5th Edition ("DSM-5"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 70 Fed. Reg. 45093 (Aug. 4, 2014). This updated medical text recommended that GAF scores be dropped due to their "conceptual lack of clarity." See DSM-5, at 16. Because the Veteran's increased rating claim was in the process of adjudication prior to and during the adoption of the DSM-5, the DSM-IV will be utilized in the analysis set forth below.

When in effect, GAF scores were considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995). GAF scores ranging from 61-70 denote some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Lesser scores reflect increasingly more severe levels of mental impairment.

Factual Background

When filing his claim in October 2009, the Veteran stated that his PTSD had worsened.

During an October 2009 VA psychological examination, the Veteran reported nightmares in which he had been agitated and swung at his girlfriend. He had flashbacks, especially when he saw pools that look like swamps, which occurred during his work as a pool man. He avoided crowds, but would go to the beach with his son. He had feelings of detachment and estrangement from others and complained of mood swings and road rage that had improved over the years because of group therapy. He said he used to be verbally abusive towards his son and his long-term girlfriend. He took anger management classes. He isolated himself at his job because he owned a pool cleaning business. He had some friends. He had separations from his long-term girlfriend, who was the mother of his child. He had problems with alcohol and drugs in the past, but no longer used them.

The Veteran's speech was of regular rate and rhythm. He was talkative during the examination and reported that his mood was "okay." Affect was full and reactive. There was no evidence of loosening of associations, paranoia, or delusions. He did not appear to be responding to, nor was there any evidence of, immediate auditory or visual hallucinations. He did not appear to be responding to ideas of reference, thought broadcasting, thought insertion, or thought withdrawal. There was no suicidal or homicidal ideation. Insight and judgment were reasonable. He recognized the need for treatment and had a realistic plan for self-care.

The October 2009 examiner assigned the Veteran a GAF score of 65-70 and opined that his PTSD symptoms impacted the Veteran socially, occupationally, and "maritally." The Veteran was currently doing well and had no difficulty performing activities of daily living. He had difficulty being in, establishing, and maintaining effective work, school, and social relationships. He had difficulty being in and maintaining family role functioning. He had no difficulty understanding simple or complex instructions. 

In a statement received in December 2009, the Veteran's long-time girlfriend, D.T., reported that their son "only knows a dad who is mean spirited, cruel, and verbally abusive towards him." She reported that "[t]here is no doubt" that the Veteran had on many occasions wanted to kill her and she feared his unpredictable mood swings. His thinking was distorted along with his recall of events. The Veteran had a difficult time keeping customers for his pool business because his work ethic lacked any social skills or pleasantries. He had a hard time following through with needed repairs, avoided customers, and cheated them out of quality work. Since she had known him she had never seen him finish a project or care to keep their quality of life up. The Veteran was detached from what it takes to be in a family, let alone in a relationship; he was an emotional mess and consumed by anger. 

In a statement received in December 2009, the Veteran's friend and mentor, D.A., reported that the Veteran has an anger range of zero to "rage" in one to five seconds, and that he is getting worse. The Veteran had pushed his relationship with his son's mother to destruction and his family does not want to be around him. His pool business saw a decline of 60 percent of his former customers; his anger cost him business and it was more like a hobby business than a practical, profitable career.

In a November 2010 statement, the Veteran reported he felt rejected and isolated after an angry verbal argument on Mother's Day in 2009 and that he wanted nothing to do with his girlfriend or son. He was actively planning his suicide but counseling and help from D.A. helped him believe that better times were in his future.

During an August 2013 VA examination, the Veteran reported that he had not had any significant improvements in his social functioning status as he remained in a disconnected relationship with the mother of his son. He and his girlfriend lived in separate bedrooms and he isolated himself on the computer. He had a strained relationship with his son and realized that his son is afraid of him. He often yelled and lost his temper with his family. He stated that he was experiencing flashbacks, disturbing thoughts, nightmares, panic attacks, irritability, detachment, emotional numbing, and hypervigilance, and that his symptoms had worsened now that he was not working full time. He continued to work in his pool cleaning business but was losing interest and finding it difficult to work. He reported that he was planning to kill himself near the end of 2009 but was not hospitalized. 

The examiner opined that the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. The examiner assigned a GAF score of 49 and opined that the Veteran appeared to evidence a change in his global level of social and occupational functioning since his last exam in 2009. 

In March 2014, the Veteran stated that he believed he experienced the following impairments: gross impairment in thought process, inappropriate behavior, a danger to others and to myself, inability to perform daily activities, always disoriented of time and place, severe memory loss of names of close relatives, own occupation and sometimes his own name and occasional delusions and hallucinations. 

During his March 2017 Board hearing, the Veteran testified that he lacked solving skills because of his persistent hallucinations and flashbacks. Although he still owned his business, his son was ultimately doing the work and interacting with customers. Other than an angry outburst on the telephone, he had not spoken with a customer in over a year. His family tended to avoid him because they were afraid to anger him. He would get angry if they left the light on or left the front door unlocked. His girlfriend and son would ask him when the last time he showered was. He has forgotten people's and customer's names; he has also forgotten names of friends from high school and extended family. He avoided people and had angry outbursts; one time he thought his girlfriend was cheating on him and almost attacked the alleged adulterer. 

In March 2017, D.T., the Veteran's long-time girlfriend, stated that the Veteran had numerous triggers leading to irrational anger outbursts, including a helicopter flying overhead and noise from a crowded parking lot. Once, they were walking towards the entrance of a grocery store and the Veteran did not like the way a driver passing by looked at him and he reacted by punching the hood of the man's car. It had been years since the Veteran set foot in a store due to the chaotic noises and volume of people. The Veteran's inability to have a rational thought process is tainted by re-experiencing combat in his mind every day. He does not like to be around people and has no friends or no social outlets. His comfort zone is being in isolation.

D.T. further stated that the Veteran had not worked in over a year and he had an inability to keep on task, finish obligations, and communicate with customers. He would be combative if a customer complained or questioned him regarding his service and at times D.T. feared for the customers' well-being. The Veteran would turn a simple request from a customer into a personal attack on him. There were numerous times the Veteran would leave without cleaning a pool because he could not concentrate and focus on the situation due to his anger. 

D.T. stated that the Veteran often had no recall as to what transpired. His delusions and vicious outbursts resulted in him wanting to end her life. He told her that he saw her as a threat and felt the need to "take [her] out." His persistent delusions of people threatening him are traumatic and his thoughts are disruptive to his ability to function on any level. 

In March 2017, the Veteran's son, A.T., stated that his father does not want a connection with him and that he was viewed as an annoyance. If his friends were over at his house they would leave quickly because the Veteran would curse at them and say vicious things due to them laughing or playing too loudly. His experiences helping his father at work were "quite disturbing," because the Veteran would often have gross and angry outbursts. The Veteran would lose focus on the job or task and then would have an "explosive temper rage" resulting in nothing being completed. The Veteran claims no recall of what he says after some anger episodes. His father's inability to work started over a year previously. He would refer to customers by the wrong name and when he was corrected would become violent and angry. The Veteran had no pride in the way he kept himself because he very seldom changed clothes or showered. 

A.T. added that his father is not safe to be around other people because he is extremely easily irritated by things most people take for granted. Helicopters triggered his delusions of threat and resulted in an outburst of rage and persistent recalls of past military operations. Irrational episodes of anger have occurred due to gardeners with lawnmowers and laughing children.

Analysis

	Prior to August 16, 2013

The Veteran meets the criteria for an increased rating to 70 percent disabling based on a showing of deficiencies in most areas, including work, family relations, judgment, and thinking. The statements from the Veteran's long-term girlfriend provided particularly probative evidence demonstrating that the Veteran was unable to maintain family relations and effectively work in the workforce. Her December 2009 letter reflects that the Veteran exhibited poor judgment and thinking, acting in a verbally abusive and physically threatening manner.

The preponderance of the evidence is against a showing that the Veteran experienced total occupational and social impairment. Although the Veteran was a persistent danger of hurting himself or others, his deficiencies did not totally impair him because he was able to work with some customers and was able to maintain at least one friendship. Indeed, D.A. wrote that not only was he friends with the Veteran, but had also been a mentor to him.

The Board attaches significant weight to the opinion of the October 2009 VA examiner that the Veteran was currently doing well, had no difficulty performing activities of daily living, and was able to understand simple and complex instructions. He was fairly groomed, pleasant, and polite and was able to do cooking, cleaning, shopping and all household duties. Because he was able to perform these duties, including being out in public, the evidence demonstrates that he did not have total social impairment. 

The Board acknowledges that the Veteran's relationship with D.T. and A.T. were extremely poor at this time, as reported by D.T. and D.A. However, the Veteran's obvious deficiency in family relations is not sufficient to demonstrate total social occupational impairment and is outweighed by the medical opinion of the October 2009 VA examiner and statement of friendship by D.A. Additionally, the Veteran was assigned a GAF score of 65-70 by the October 2009 VA examiner, denoting mild symptoms or some difficulty in social, occupational, or school functioning.

The Board has also considered the Veteran' November 2010 statement that he was suicidal in May 2009. The Veteran's suicidal ideation appears to be isolated and does not represent evidence sufficient to find that he is a consistent danger to himself. 

The Veteran's statement March 2014 statement that he has several of the symptoms associated with total occupational and social impairment postdate the period at issue and do not state that he experienced those symptoms prior to August 16, 2013. Even if he did state that he experienced those symptoms prior to that date, it would still be outweighed by the consistent medical evidence indicating that he did not experience those symptoms. Additionally, the August 2013 VA examiner reported an increase in severity of symptoms, indicating that the Veteran's symptoms were not as severe during this initial period as they were thereafter.

Accordingly, the preponderance of the evidence demonstrates an increase to 70 percent, but no more, is warranted.

	From August 16, 2013

The evidence of record demonstrates that the Veteran experiences total and social occupational impairment. Although the August 2013 VA examiner reported only occupational and social impairment with deficiencies in most areas, he noted that the Veteran's condition has increased in severity since the October 2009 VA examination. The statements by the Veteran's long-term girlfriend and son paint a clear picture that the Veteran is unable to function in an occupational or social setting. In particular, the Board notes that the Veteran has irrational and angry outbursts to customers or strangers who only questioned him or looked at him. D.T. and A.T.'s statements demonstrate that the Veteran is a danger to others and has total occupational and social impairment. Accordingly, an increase to 100 percent disabling is warranted from August 16. 2013.

III. TDIU

Legal Criteria, Factual Background, and Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). If there is only one such disability, it must be rated 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).

As mentioned before, the Veteran's PTSD has been assigned a 100 percent schedular rating from August 16, 2013. Consequently, the period on appeal is from that date. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

The Veteran meets the schedular requirements for TDIU for the period prior to August 16, 2013. The Veteran's persistent danger of hurting himself or others rendered him unable to secure or follow substantially gainful employment. The Board finds D.T.'s December 2009 statement that the Veteran had a difficult time interacting with others and lacked any social skills or pleasantries highly probative. Additionally, the Veteran's PTSD caused him to have a hard time following through with needed repairs and cheating customers out of quality work. A.D.'s December 2009 statement that the Veteran had lost 60 percent of his business due to his anger problems reflects that the Veteran was unable to have the social interactions necessary for any occupation requiring interaction with other people. Accordingly, TDIU is warranted.


ORDER

Increased ratings of 70 percent disabling, but no higher, for the Veteran's PTSD prior to August 16, 2013, and 100 percent disabling from August 16, 2013, are granted.

Entitlement to TDIU prior to August 16, 2013 is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


